OPINION — AG — ** SELL STATE PROPERTY — AUTHORITY ** PURSUANT TO 74 O.S. 129.4 [74-129.4], LAND SUBJECT TO THE JURISDICTION OF THE OKLAHOMA TOURISM AND RECREATION DEPARTMENT MAY ONLY BE SOLD THROUGH THE OFFICE OF PUBLIC AFFAIRS EITHER UPON LEGISLATIVE AUTHORIZATION OR UPON THE DEPARTMENT'S WRITTEN DETERMINATION THAT CERTAIN REAL PROPERTY IS NO LONGER NEEDED. (SELL, RELEASE, PROCEDURE STATE AGENCY, STATE DEPARTMENT, LEASE) CITE: 74 O.S. 1811 [74-1811], 74 O.S. 129.4 [74-129.4] 74 O.S. 129.4 [74-129.4](C) (PATRICIA M. GERRITY)